Citation Nr: 0901785	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
neurodermatitis.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chloracne, claimed as due to Agent Orange (AO) exposure.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).

The veteran provided testimony at a hearing that was chaired 
by the undersigned at the RO in March 2005.  A transcript of 
that hearing has been made part of the record.

Following the March 2005 hearing, the Board remanded this 
matter for further development, to include obtaining 
treatment records from the Social Security Administration 
(SSA) in August 2005.

In March 2008, the Board again remanded this matter for the 
issuance of a supplemental statement of the case on the first 
two issues listed on the title page of this decision.  

The issue of whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for chloracne, claimed as due to AO 
exposure during service, is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for neurodermatitis in 
August 1998.  The veteran was notified of this decision later 
that month and did not perfect his appeal.  Thus, the 
decision became final.

2.  Evidence received since the denial of service connection 
for neurodermatitis in August 1998 raises a reasonable 
possibility of substantiating the claim.

3.  Residuals of neurodermatitis, Lichen simplex, are of 
service origin.  


CONCLUSIONS OF LAW

1.  The RO's August 1998 rating determination denying service 
connection for neurodermatitis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the August 1998 rating 
determination denying service connection for neurodermatitis 
is new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Lichen simplex was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on this claim, further assistance is not required to 
substantiate that element of the claim.

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for neurodermatitis in August 
1998.  While the veteran filed a notice of disagreement in 
August 1998 and a statement of the case was issued in August 
1998, the veteran did not file a substantive appeal within 
the proscribed time period and the decision became final.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the August 1998 rating determination, the RO observed that 
the veteran's service medical records contained an entry from 
November 1967 noting possible neurodermatitis; however, no 
other treatment report in the service medical records showed 
this, or any confirmed diagnosis of a skin condition.  The RO 
also observed that at the time of the veteran's service 
separation examination his skin was reported as normal.  The 
RO further noted that the veteran did not provide evidence to 
show a skin condition had been treated since his release from 
active service to the present.  Therefore, neurodermatitis 
was denied as there was no evidence of a chronic condition 
related to his period of active service.  

Evidence received subsequent to the August 1998 rating 
determination includes medical records showing treatment for 
various skin disorders.  Also of record are the results of an 
August 2007 VA examination, wherein the veteran was diagnosed 
as having resolving furunculosis of the buttock, acute and 
resolving, and a history of lichen simplex chronicus legs, no 
active lesions, only mild hypopigmentation.   The examiner 
also indicated that the recent history of lichen simplex may 
or may not be related to the finding of "possible 
neurodermatitis" during service.  

This evidence relates to previously unestablished elements of 
the claim--a current disability and a link between the 
current disability and service.  38 C.F.R. § 3.156(a).  
Therefore, the veteran's claim for neurodermatitis is 
reopened.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The veteran's service medical records reveal that he was seen 
with complaints of a skin rash with plaques on his left wrist 
and in his left groin area in November 1967.  A diagnosis of 
possible neurodermatitis was rendered at that time.  At the 
time of the veteran's March 1970 service separation 
examination, normal findings were reported for the skin.  

Subsequent to service, the veteran was seen with various skin 
disorders throughout the years.  

In August 2007, the veteran was afforded a VA examination to 
determine the nature and etiology of any current skin 
disorder.  The examiner noted that the veteran had no trouble 
with skin disease on his induction and discharge 
examinations.  Following examination of the veteran, the 
examiner rendered diagnoses of resolving furunculosis of the 
buttock, acute and resolving, and a history of lichen simplex 
chronicus legs, no active lesions, only mild 
hypopigmentation. 

The examiner concluded that it was "speculative whether [the 
veteran] had neurodermatitis during service.  He only had it 
documented once during service and it was not present or 
complained about at discharge physical."  Thus, he opined 
that it was not a chronic problem during service.  

The examiner further opined that the veteran did not have a 
chronic skin condition.  He noted that the veteran might have 
had some episodes of dermatitis that were excoriated to 
become lichen simplex chronicus in the past, but there was no 
chronic dermatitis.  He stated that the veteran had resolving 
acute furunculosis, which may be related to treatment of the 
prostate (service connection has been established for 
prostate cancer).  

The examiner added that it was "speculative whether the 
recent history of lichen simplex was related to 'possible 
neurodermatitis' during service."  He stated "they may or 
may not be related."  The examiner further noted that the 
veteran might have mild atopy and under stressful combat 
condition, he might scratch excessively, which was possibly 
aggravated by his schizophrenia.

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  

An initial question is whether the veteran has a current 
disability.  While the VA examiner opined that there was no 
chronic skin disease, he acknowledged recent lichen simplex, 
and the record shows dermatitis during the period since 
receipt of the veteran's current claim.  A current disability 
is demonstrated if the condition is shown at any time since 
submission of the current claim, even though it may have 
resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

While the examiner found only resolving furunculosis (a 
disability that is not currently before the Board); the 
findings of dermatitis during the course of the appeal and 
the reports of recent lichen simplex on the 2007 examination, 
satisfy the requirement that there be a current disability.

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection.  The veteran was 
noted to have possible neurodermatitis in service.  The 
August 2007 VA examiner stated that the veteran's lichen 
simplex "may or may not" be was related to the "possible 
neurodermatitis" during service.  This opinion can be read 
as saying that it is at least as likely as not that current 
lichen simplex and dermatitis are related to the 
neurodermatitis in service.  There are no other competent 
medical opinions on these questions.

Based upon the inservice findings, the findings at the time 
of the August 2007 VA examination, and the August 2007 VA 
examiner's opinion noting at least a 50 percent probability 
of the lichen simplex being related to the inservice possible 
neurodermatitis, demonstrating equipoise, all of the elements 
necessary for service connection have been demonstrated.  
Therefore, service connection for lichen simplex, as a 
manifestation of inservice neurodermatitis, is warranted.



ORDER

New and material evidence having been received; the claim for 
service connection for neurodermatitis is reopened.

Service connection for residuals of neurodermatitis, namely 
dermatitis and lichen simplex, is granted.  


REMAND

Following the Board's previous remand, the Court held that 
VCAA notice in a new and material evidence claim must 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Failure to 
provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was provided November 2002 and January 2003 VCAA 
notice letters, with regard to his attempt to reopen the 
claim for service connection for chloracne, but the letters 
did not tell him what elements of a successful service 
connection claim were found to be insufficient in the prior 
denial.  The veteran has evidenced no actual knowledge of the 
bases of the prior denial.

Following the issuance of the last supplemental statement of 
the case in August 2008, the veteran, in an August 2008 
letter, made reference to treatment by his primary VA 
physician for a skin disorder in June 2008, which he felt was 
neurodermatitis.  As one of the bases of the previous denial 
was the absence of a diagnosis of chloracne and as the 
current evidence of record does not contain a diagnosis of 
chloracne, evidence obtained in conjunction with the 
veteran's notation of treatment for a skin disorder in June 
2008 may be beneficial to his claim.  Under Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id.  Based upon the veteran's letter, an attempt 
should be made to obtain any VA treatment records subsequent 
to April 2007, to include the June 2008 treatment record 
referenced in the veteran's August 2008 letter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that tells him the basis for the prior 
denial of service connection for 
chloracne.  

2.  Obtain copies of all records of the 
veteran's treatment from the St Louis VA 
Medical Center and the Jefferson Barracks 
Veterans Hospital from April 2007 to the 
present.  

3.  After completion of the above, if the 
benefits sought on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


